PER CURIAM.
Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
*622Christopher Michael Watkins, a federal prisoner, appeals the district court’s order denying relief on his petition filed under 28 U.S.C. § 2241 (2000) for failure to exhaust administrative remedies. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Watkins v. Compton, No. CA-04-251-7 (W.D.Va., filed May 14, 2004; entered May 17, 2004); see also Pelissero v. Thompson, 170 F.3d 442, 445 (4th Cir.1999); Moscato v. Federal Bureau of Prisons, 98 F.3d 757, 760 (3d Cir.1996). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED